DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 20-31, in the reply filed on 01-19-2021 is acknowledged.
Claims 32-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01-19-2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “housing9” (p. 8, line 2 - it appears a space is also needed between “housing” and “9” in the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 29 (Fig. 8).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 27, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the ceramic based powder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 26 should depend from claim 25.
Claim 27 recites the limitation "the ceramic based powder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 27 should depend from claim 25 or claim 26.
Claim 31 recites the limitation "the finishing step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears claim 31 should depend from claim 30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20-21 and 23-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besutti ‘332 (US 2014/0254332 A1) in view of Yamada ‘874 (US 4,204,874).
Regarding claim 20, Besutti ‘332 teaches:
forming a precursor from a mixture of at least one powder material with a binder (¶ [0007], [0035])
pressing the precursor, with an upper die and a lower die provided with a punch, to form a green body of the future article (¶ [0008], [0016], [0018], [0036], [0037]), comprising a blind cavity having a height comprised between a height of the green body 
sintering the green body to form a body of the future article from said at least one material (¶ [0009], [0043])
machining the body of the future article including a first sub-step of shaping a top of said body configured to form an upper surface of said article in readiness for an opening to be made in the through hole blank to allow the functional element to be connected to the upper surface, and a second sub-step of shaping a base of the body during which a height of the lower portion that includes the functional element blank is configured (¶ [0010], [0043], [0044]; Figs. 6-9).
Besutti ‘332 does not explicitly teach that the article is a hole jewel.  However, Besutti ‘332 suggests that the article is desirably a bearing for a timepiece (¶ [0002], [0022], [0028], [0029]).  In analogous art of hole jewel manufacturing, Yamada ‘874 suggests forming a bearing for a timepiece that is a hole jewel, by pressing a precursor mixture of at least one powder material with a binder and firing the formed article (column 1, lines 50-52; column 1, line 65-column 2, line 6; column 5, line 23-column 6, line 17; Fig. 1).  The resemblance between the shapes produced in the figures of Besutti ‘332 and the figures of Yamada ‘874 is also noted.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Besutti ‘332 by manufacturing a hole jewel as a substitution of known bearing pieces for a timepiece, as suggested by Yamada ‘874.
Regarding claim 21, Besutti ‘332 further teaches the upper and lower portions are of different shapes (Figs. 1-6).
Regarding claim 23, Besutti ‘332 further teaches the blind cavity comprises and opening which is formed in a lower face of the green body (Figs. 1-6).
Regarding claim 24, Besutti ‘332 further teaches the second shaping sub-step comprises a phase of calibrating a diameter of the through hole (¶ [0010], [0043]).
Regarding claim 25, Besutti ‘332 further teaches the powder material is a ceramic based material and comprises at least one metallic oxide, one metallic nitride, or one metallic carbide (¶ [0014], [0035]).
Regarding claim 26, Besutti ‘332 further teaches a ceramic based powder material comprises aluminium oxide (¶ [0015], [0035]).
Regarding claim 27, Besutti ‘332 further teaches a ceramic based powder material further comprises chromium oxide (¶ [0015], [0035]).
Regarding claim 28, Besutti ‘332 further teaches the pressing step is carried out by bringing the upper and lower dies together inside a housing (¶ [0008], [0018], [0036], [0037]).
Regarding claim 29, Besutti ‘332 further teaches the sintering step comprises pyrolysis (¶ [0019], [0043]).
Regarding claim 30, Besutti ‘332 and Yamada ‘874 teach hole jewel as described above, and Besutti ‘332 further teaches finishing the article (¶ [0020], [0044]).
Regarding claim 31, Besutti ‘332 further teaches a finishing step comprises lapping and/or brushing and/or polishing (¶ [0020], [0044]).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besutti ‘332 (US 2014/0254332 A1) and Yamada ‘874 (US 4,204,874) in view of Schnyder ‘314 (US 3,883,314).

Regarding claim 22, Besutti ‘332 illustrates a variety of shapes of the upper and lower portions of the cavity (Figs. 1-5; ¶ [0039]-[0041]), including the lower portion having a conical shape.  Besutti ‘332 does not specifically suggest the upper portion having an essentially cylindrical shape, but Besutti ‘332 does suggest that other stamp shapes may be envisaged, including stamps having different shapes of the upper and lower portions (¶ [0040]-[0041]).  In analogous art of manufacturing bearings for timepieces, Schnyder ‘314 suggests forming a bearing by pressing a powder material to form a body having a cavity having an essentially cylindrical upper portion along with an apparently conical lower portion (Figs. 3, 4, considering the bearings in a vertically flipped configuration; column 1, lines 45-50; column 2, lines 48-58; column 3, lines 37-45; column 7, lines 10-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Besutti ‘332 by making the cavity have a lower portion having a conical shape and an upper portion having an essentially cylindrical shape, as suggested by Schnyder ‘314, as an alternative shape of a cavity for a bearing for a timepiece.  It is also noted that it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration is significant, and such a modification of the cavity shape of Besutti ‘332 would require only a change in shape of the cavity.  See MPEP 2144.04.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/Primary Examiner, Art Unit 1741